       Case 2:07-cr-00066-JCM-GWF Document 148 Filed 03/10/20 Page 1 of 4




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     KATHRYN C. NEWMAN
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13733
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Kathryn_Newman@fd.org

 7   Attorney for Maurice Donnell Cooper

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                            Case No. 2:07-cr-00066-JCM-GWF

12                  Plaintiff,                                 MOTION TO CONTINUE
                                                           SUPERVISED RELEASE HEARING
13          v.

14   MAURICE DONNELL COOPER,

15                  Defendant.

16
17          Defendant Maurice Donnell Cooper, by and through his counsel, Kathryn C. Newman,
18   Assistant Federal Public Defender, hereby moves the Court to continue the supervised release
19   hearing currently scheduled for March 12, 2020, at 10:00 a.m. to a date and time convenient to
20   this Court, but no sooner than March 30, 2020. This is the fourth request to continue the hearing.
21          Mr. Cooper requests the additional time for the following reasons:
22          1.      Former U.S. Probation Officer Eric Christiansen, who Mr. Cooper intends to
23   call as a witness, is currently a Member of the Nevada Board of Parole Commissioners. His
24   responsibilities as a Member prevents him from attending the hearing as scheduled.
25
26
       Case 2:07-cr-00066-JCM-GWF Document 148 Filed 03/10/20 Page 2 of 4




 1          2.      Mr. Christiansen supervised Mr. Cooper prior to his departure from the U.S.
 2   Probation Office. Mr. Christiansen has information relevant to the second alleged violation,
 3   specifically whether Mr. Cooper was authorized to open a line of credit.
 4          3.      Mr. Cooper is not in custody and agrees with the need for a continuance.
 5          4.      This is the fourth request for a continuance.
 6          Dated this 10th day of March, 2020.
 7                                                   RENE L. VALLADARES
                                                     Federal Public Defender
 8
 9                                             By: /s/ Kathryn C. Newman
                                                   KATHRYN C. NEWMAN
10                                                 Assistant Federal Public Defender
                                                   Attorney for Maurice Donnell Cooper
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
       Case 2:07-cr-00066-JCM-GWF Document 148 Filed 03/10/20 Page 3 of 4




 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                       Case No. 2:07-cr-00066-JCM-GWF
 4
                   Plaintiff,                        ORDER
 5
            v.
 6
     MAURICE DONNELL COOPER,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11                                                                       April 2, 2020
     Thursday, March 12, 2020 at 10:00 a.m., be vacated and continued to ________________ at

12   the hour of 10:30 a.m.

13                 March
            DATED this ___10,
                          day2020.
                              of March, 2020.

14
15
                                              UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                 3
       Case 2:07-cr-00066-JCM-GWF Document 148 Filed 03/10/20 Page 4 of 4




 1                           CERTIFICATE OF ELECTRONIC SERVICE

 2             The undersigned hereby certifies that she is an employee of the Federal Public Defender
 3   for the District of Nevada and is a person of such age and discretion as to be competent to serve
 4   papers.
 5             That on March 10, 2020, she served an electronic copy of the above and foregoing
 6   MOTION TO CONTINUE SUPERVISED RELEASE HEARING by electronic service
 7   (ECF) to the person named below:
 8
 9                    NICHOLAS A. TRUTANICH
                      United States Attorney
10                    BIANCA R. PUCCI
                      Assistant United States Attorney
11                    501 Las Vegas Blvd. South
                      Suite 1100
12                    Las Vegas, NV 89101

13                                                       /s/ Marlene Mercado
14                                                       Employee of the Federal Public Defender

15
16
17
18
19
20
21
22
23
24
25
26
                                                         4
